 


109 HR 3013 IH: Oregon National Forest Administrative Site Disposal Act
U.S. House of Representatives
2005-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3013 
IN THE HOUSE OF REPRESENTATIVES 
 
June 21, 2005 
Mr. DeFazio introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To provide for the disposal of certain Forest Service administrative sites in the State of Oregon, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Oregon National Forest Administrative Site Disposal Act. 
2.Disposal of administrative sites, National Forest System lands, Oregon 
(a)Conveyance authorityThe Secretary of Agriculture (in this section referred to as the Secretary) may sell or exchange, under such terms and conditions as the Secretary may prescribe, any or all right, title, and interest of the United States in and to the following National Forest System lands and improvements thereon located in the Rogue River, Siskiyou, Siuslaw, Umpqua, and Willamette National Forests in the State of Oregon: 
(1)Tract ror-aStar Gulch Complex, Jacksonville, Oregon, consisting of approximately 2.25 acres in the north half of section 28, township 39 south, range 3 west, Willamette meridian, and containing the Star Gulch complex buildings of the Applegate Ranger District. 
(2)Tract ror-bButte Falls Houses, Butte Falls, Oregon, consisting of approximately 0.50 acres in the S1/2NE1/4 of section 10, township 35 south, range 2 east, Willamette meridian, and containing those Forest lands in the Butte Falls Ranger District associated with Butte Falls Houses. 
(3)Tract sis-aOld Agness Guard Station, Agness, Oregon, consisting of approximately 2.5 acres in the SE1/4, NE1/4, Lot 14, of section 7, township 35 south, range 11 west, Willamette meridian, and containing those Forest lands in the Gold Beach Ranger District and associated administrative buildings at the Old Agness Guard Station. 
(4)Tract sis-bChetco Ranger District Housing Complex, Brookings, Oregon, consisting of approximately 1.5 acres in the SW1/4, Block 29, of section 5, township 41 south, range 13 west, Willamette meridian, and containing the Chetco Ranger District and the associated housing complex. 
(5)Tract sis-cDaycare center on Wallace Street in Gold Beach, Oregon, consisting of approximately 0.25 acres. 
(6)Tract sis-dPowers South Work Center, Powers, Oregon, consisting of approximately 1.59 acres in the east 1/2 of section 13, township 31 south, range 12 west, Willamette meridian, and containing the South Compound site and associated administrative buildings. 
(7)Tract siu-bGardiner Administrative Site, Gardiner, Oregon, consisting of approximately 3.4 acres in the NW1/4NE1/4 of section 22, township 21 south, range 12 west, Willamette meridian, and containing the Gardiner Administrative Site and the associated administrative buildings. 
(8)Tract siu-cWaldport Administrative Site, Waldport, Oregon, consisting of approximately 6.65 acres in the SW1/4SW1/4 of section 19, township 13 south, range 11 west, and the SE1/4SE1/4 of section 24, township 13 south, range 12 west, Willamette meridian, and containing the Waldport Administrative Site and the associated administrative buildings. 
(9)Tract ump-aRoseburg Service Center Administrative Site, Roseburg, Oregon, consisting of approximately 2.92 acres in the NE1/4NW1/4 of section 20, township 27 south, range 5 west, Umpqua meridian. 
(10)Tract ump-bRoseburg Powder House Administrative Site, Roseburg, Oregon, consisting of approximately 1.34 acres in section 15, township 27 south, range 5 west, Umpqua meridian. 
(11)Tract ump-cBrown Street Residence Administrative Site, Glide, Oregon, consisting of approximately 2.35 acres in the E1/2NW1/4 of section 19, township 26 south, range 3 west, Umpqua meridian. 
(12)Tract wil-aBlue River Administrative Site, Blue River, Oregon, consisting of approximately 31.91 acres in the SW1/4S1/2 of section 28, township 16 south, range 4 east, Willamette meridian, and containing the upper portion of the Blue River Ranger District Compound and the associated administrative buildings. 
(13)Tract wil-bHemlock Houses, Westfir, Oregon, consisting of approximately 6 acres in section 12, township 21 south, range 2 east, Willamette meridian, and containing those lands in Lot 2 associated with the Hemlock Houses. 
(14)Tract wil-cFlat Creek Administrative Site, Oakridge, Oregon, consisting of approximately 45 acres in the NW1/4 of section 14, township 21 south, range 3 east, Willamette meridian, and containing the Rigdon Ranger District Compound and the associated administrative buildings. 
(15)Tract wil-dSubject to section 3, Rigdon Administrative Site, Oakridge, Oregon, consisting of approximately 15 acres in the NE1/4NE1/4 of section 21, township 21 south, range 3 east, Willamette meridian, and containing the Rigdon Ranger District Compound and the associated administrative buildings. 
(16)Tract wil-fCascadia Administrative Site, Sweet Home, Oregon, consisting of approximately 15 acres in the SE1/4 of section 36, township 13 south, range 2 east, Willamette meridian, and containing the Cascadia Administrative Site and the associated administrative buildings. 
(17)Tract wil-oWillamette National Forest Warehouse Administrative Site, Eugene, Oregon, consisting of approximately 2.4 acres in the NW1/4SE1/4 of section 25, township 17 south, range 4 west, Willamette meridian, and containing the Willamette National Forest Warehouse Administrative Site and the associated administrative buildings. 
(18)Tract wil-pWestfir Residences, Westfir, Oregon, consisting of approximately 20 acres in the NW1/4SW1/4 of section 8, township 21 south, range 3 east, Willamette meridian, and containing those lands associated with the Westfir Residences of a community nature. 
(b)Maps and correction authorityThe lands described in subsection (a) (other than in paragraphs (9), (10), and (11) of such subsection) are depicted on maps entitled Oregon Land Dispositions and dated June 30, 2003. The lands described in paragraphs (9), (10), and (11) of such subsection, Tracts UMP-A, UMP-B, and UMP-C, are depicted on the map entitled Umpqua National Forest Land Dispositions and dated June 1, 2003. The maps shall be on file and available for public inspection in the office of the Chief of the Forest Service until such time as the lands are conveyed. The Secretary may make minor corrections to the maps and may modify the descriptions in subsection (a) to correct errors or to reconfigure the lands to facilitate their conveyance. 
(c)Consideration 
(1)Authorized considerationConsideration for the conveyance of land described in subsection (a) may include cash, land, including land with improvements constructed to the specifications of the Secretary, or a combination thereof. 
(2)Conveyances to public entitiesThe Secretary may convey, without consideration, to the State of Oregon or a local government for public purposes any or all right, title and interest of the United States in and to land described in subsection (a). The conveyance of land without consideration under this paragraph shall be subject to such terms, conditions, and restrictions as the Secretary considers appropriate, and the Secretary shall include in the deed of conveyance a right of the United States to reenter and take title to the land if the land is sold or conveyed to another party or is devoted to a use other than the use for which the land was conveyed.  
(3)Authorization of direct saleIn the case of the land described in paragraph (17) of subsection (a), Tract WIL-O, the Secretary shall grant the Eugene Mission the right to acquire the land in a direct sale for market value. 
(d)Conveyance methods 
(1)In generalThe Secretary may convey land under subsection (a) at public or private sale, including competitive sale by auction, bid, or otherwise, in accordance with such terms, conditions, and procedures as the Secretary determines will be in the best interests of the United States. 
(2)Solicitations of offersThe Secretary may solicit offers for the conveyance of land under subsection (a) on such terms and conditions as the Secretary considers appropriate. The Secretary may reject any offer if the Secretary determines that the offer is not adequate or not in the public interest. 
(3)Use of brokersThe Secretary may use real estate brokers in the conveyance of lands under subsection (a), and may pay appropriate commissions commensurate with the prevailing rates in the area.  
(e)ValuationAny appraisal considered necessary by the Secretary to convey land described in subsection (a) shall conform to the Uniform Appraisal Standards for Federal Land Acquisitions. 
(f)Cash equalization paymentsNotwithstanding any other provision of law, the Secretary may accept a cash equalization payment in excess of 25 percent of the value of any land conveyed by exchange under authority of subsection (a). 
(g)Deposit and treatment of proceedsThe Secretary shall deposit the proceeds from the conveyance of the land described in subsection (a) in the fund established under Public Law 90–171 (commonly known as the Sisk Act; 16 U.S.C. 484a). No portion of the proceeds may be paid or distributed to the State of Oregon or a county in the State under any provision of law, and the proceeds are not moneys received from the National Forest for any purpose. 
(h)Use of deposited funds 
(1)Authorized usesFunds deposited pursuant to subsection (g) shall be available to the Secretary, without further appropriation and until expended, for the following purposes: 
(A)The acquisition of land and interests in land for inclusion in a unit of the National Forest System specified in subsection (a). 
(B)The payment or reimbursement of costs incurred by the Forest Service in processing and arranging conveyances under this section, including the payment of real estate broker commissions authorized under subsection (d). 
(C)The acquisition or construction of new facilities, or the rehabilitation of existing facilities, in a unit of the National Forest System specified in subsection (a). 
(2)Land acquisitionThe use of the land acquisition authority provided by paragraph (1)(A) is subject to the following conditions: 
(A)The amount available for expenditure in each unit of the National Forest System referred to in subsection (a) shall be equal to the amount derived from the conveyance of land described in such subsection in that unit, reduced by any costs incurred by the Forest Service in processing those conveyances. 
(B)Funds derived from conveyances under this section may be used for the acquisition of lands and interests in land in other units of the National Forest System in Oregon if the Regional Forester for Region 6 agrees to such use. 
(3)Administration of lands acquired by the United StatesLands acquired by the Secretary under this subsection or acquired by exchange under this section shall be managed in accordance with the Act of March 1, 1911 (commonly known as the Weeks Act; 16 U.S.C. 480 et seq.), and other laws and regulations pertaining to the National Forest System. 
(i)Departmental regulationsThe Agriculture Property Management Regulations shall not apply to any action taken pursuant to this section. 
(j)Withdrawals and revocations 
(1)Public land ordersEffective as of the date of the enactment of this Act, any public land orders applicable to the land described in subsection (a) are revoked with respect to that lands. 
(2)WithdrawalSubject to valid existing rights, land described in subsection (a) are withdrawn from location, entry, and patent under the mining laws of the United States. 
3.Land conveyance, portion of Rigdon Administrative Site, Oakridge, Oregon, Tract WIL-D 
(a)Conveyance requiredThe Secretary of Agriculture shall convey, without consideration, to the City of Oakridge, Oregon (in the section referred to as the City), all right, title, and interest of the United States in and to the lower portion of the land described in section 2(a)(15), Tract WIL-D, for the purpose of facilitating the establishment of a timber museum on the conveyed land to be managed by the Upper Willamette Pioneer Association. 
(b)Legal descriptionThe portion of Tract WIL-D to be conveyed to the City under this section is located generally west of Rigdon Drive, but the Secretary shall determine the exact acreage and description of the land to be conveyed. The conveyed land may not include the five residential properties on the upper portion of Tract WIL-D, generally located northeast of the intersection of Highway 58 and Rigdon Drive. 
(c)Condition of conveyanceAs a condition of the conveyance under this section, the City and the Upper Willamette Pioneer Association shall agree to honor the life and contributions of Loran L. Stub Stewart with an appropriate display in the museum established on the conveyed property. 
4.Boundary adjustment, Rogue-Umpqua Divide Wilderness, Oregon 
(a)Boundary adjustmentThe Rogue-Umpqua Divide wilderness boundary, as established by the Oregon Wilderness Act of 1984 (Public Law 98–328; 98 Stat. 273; 16 U.S.C. 1132 note) and approved by the Forest Service on May 4, 1987, is adjusted as depicted on the map entitled Rogue-Umpqua Divide Wilderness Boundary Modification and dated May 6, 2003. The adjustment is more fully described as follows: 
(1)Beginning at township 30 south, range 3 east, Willamette base and meridian, from Angle Point 927 of the legal boundary description monumented with a 2 inch diameter brass cap, set in cement, marked USDA FOREST SERVICE AP 927 2001. 
(2)Thence north 63°39´34´´ east, 3700.00 feet to new Angle Point 927B. 
(3)Thence south 84°20´00´´ east, 360.00 feet to new Angle Point 927C. 
(4)Thence on a line northeasterly, approximately 330 feet, to original Angle Point 928, which is monumented with a 1–1/2 inch diameter aluminum cap, on a 5/8 diameter rod driven flush with the ground, marked AP 928 1999. 
(5)Thence north 23°00´00´´ west, 175.00 feet to new Angle Point 928A. 
(6)Thence on a line northeasterly, 1260 feet, more or less, to original Angle Point 929, which is described in the legal boundary description as A high point on a ridge in section 7, township 30 south, range 3 east, Willamette base and meridian, with an elevation of approximately 4150 feet. 
(b)MapThe map referred to in subsection (a) shall be on file and available for public inspection in the office of the Chief of the Forest Service. The Secretary of Agriculture may correct technical errors in the map and legal description specified in subsection (a). 
 
